Citation Nr: 1715147	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to May 14, 2012 for degenerative changes of the lumbar spine, L5-S1 with spondylosis.

2.  Entitlement to a total disability rating based on individual unemployability. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from July 1974 to July 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In a December 2014 decision, the Board denied an increased rating in excess of 20 percent for the Veteran's lumbar spine disability prior to May 14, 2012 and denied a rating in excess of 40 percent thereafter.  The Board also denied entitlement to a TDIU. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court remanded the appeal for a disability rating in excess of 20 percent for a lumbar spine disability prior to May 14, 2012 and a TDIU for action consistent with the terms of a Joint Motion for Partial Remand. 

The Board notes that the JMR directed that the Veteran be provided a Board hearing pursuant to a January 2006 hearing request on a VA Form 9 Substantive Appeal.  In January 2016 correspondence, the Veteran withdrew his hearing request.  

The Board remanded the appeal for additional development in February 2016.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2016 remand order provides, in pertinent part, that a retrospective medical opinion was necessary to address the severity of the Veteran's lumbar spine disability prior to March 14, 2012.  The examiner was asked, specifically, to address the whether the Veteran had any additional limitation of motion due to weakened movement, excess fatigability, incoordination, or pain based on a review of VA examinations and other medical evidence from this time period.  While the November 2016 VA opinion obtained on remand correctly cited findings from the June 2007 VA examination, the examiner stated only that the June 2007 VA examination did not provide information to show if the Veteran experienced additional limits of functional ability to include on repeated use.  It is, precisely, for this reason why a retrospective opinion was requested.  If the examiner cannot provide an opinion as to whether the Veteran had additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness around the time of the June 2007 VA examination in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), this should be stated and the examiner should explain why additional loss motion could not could not feasibly be determined.

The February 2016 remand order also provides that the VA examination should provide a functional assessment of the Veteran's service-connected disabilities on his ability to work.  While June 2016 and November 2016 VA orthopedic and psychiatric examinations did separately address the effects of Veteran's orthopedic and psychiatric examinations on his occupational functioning, they did not address his occupational and social impairment due a combination of his service-connected disabilities.  As the July 2015 Joint Motion for Remand specifically provides that a remand was necessary for VA to provide full consideration of the effect of the Veteran's combination of disabilities in the context of his TDIU claim, the Board finds that a remand for an additional medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request an additional supplemental medical opinion to clarify whether the Veteran likely had additional functional loss, or loss of motion due, to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness at the time of a June 2007 VA examination given evidence on examination showing that he had pain with all range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record must be made available to the examiner. 

a).  The VA examiner should, if feasible, estimate any additional loss of motion (in degrees) due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness, or should describe the severity of any additional functional limitations as indicated by the record.    

b).  If it is not if feasible estimate the degree of any additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness, the VA examiner should specifically state this and should explain why such loss motion could not could not feasibly be determined.

2.  The AOJ should obtain a VA general medical opinion to determine the current effect of the Veteran's service-connected disabilities (posttraumatic stress disorder, lumbar spine arthritis with spondylosis, radiculopathy of the left lower extremity, and a laminectomy scar) on his employability.  An additional examination is not required; however, if the examiner finds that an examination is necessary to provide an opinion, one should be afforded to the Veteran.  The record must be made available to the examiner. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities. The examination report must include a complete rationale for all opinions and conclusions reached. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


